Citation Nr: 0302042	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  01-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for valvular heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1943 to April 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

A hearing was held before the undersigned at the RO in 
January 2002.

The Board issued a decision on the veteran's claim of 
entitlement to service connection for sinus congestion in 
April 2002.  The Board completed evidentiary development on 
the veteran's claim for service connection for valvular heart 
disease pursuant to 38 C.F.R. § 19.9(a)(2) (2002) in October 
2002.  The Board provided notice of the development as 
required by 38 C.F.R. § 20.903 (2002) in December 2002.


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the competent medical evidence is 
against relating the veteran's current valvular heart disease 
to any injury or disease incurred in service.


CONCLUSION OF LAW

Valvular heart disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claim by various documents.  For example, the veteran was 
advised of the applicable criteria concerning service 
connection by the March 2001 Statement of the Case (SOC).  
The Board notes that the VCAA made no change in the statutory 
or regulatory criteria that govern service connection, merely 
in the requirements for notification and assistance.  In 
addition, a June 2001 letter indicated that VA would request 
any pertinent medical records identified by the veteran.  The 
veteran was informed in December 2002 of the results of the 
VA examination procured by the Board in compliance with the 
duty to assist.  He has offered further argument, but has not 
identified further evidence that would support his claim.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  


Factual Background

The veteran submitted copies of journal entries dated in 
September 1943 and January 1946.  The September 1943 entries 
recount a hospital stay for an unnamed illness.  In September 
1943, the veteran reported almost passing out after receiving 
two shots in the arm and a blood test.  Another entry dated 
in September 1943 notes mistakes in his military career 
included "Remark when they asked if I had dizzy spells or a 
weak stomach."  In January 1946, the veteran reported that 
he went on sick call.

A separation examination dated in April 1946 notes that the 
cardiovascular system was normal.  The only significant 
disease listed was gastroenteritis, which required a one-week 
hospitalization in April 1945.

Post service treatment records begin in May 1962 and do not 
reveal diagnosis of any heart disease or disorder until the 
mid 1990's.  Physician notes in 1962 or 1963 show reports of 
occasional palpitations and pain in chest.  No cardiac 
abnormalities were noted on examination.

The veteran underwent a VA examination in September 1998.  
The examiner noted that the veteran reported having been told 
he had a heart murmur while in service in 1944.  The veteran 
reported that he did not pay any attention to it at the time.  
Two or three years before the examination, the veteran 
reported having had fibrillation and needing an electric 
shock to convert it.  He denied any history of rheumatic 
fever, myocardial infarction, or hypertension.  He complained 
of palpitations, occasional chest pain, and ankle swelling 
after standing for a long time.  He complained of shortness 
of breath on exertion.  On physical examination, there was a 
grade 2/4 diastolic murmur heard in the left sternal border 
as well as apical area.  The diagnosis was valvular heart 
disease.  No opinion was expressed regarding possible 
etiological connection between the present disorder and the 
murmur during service.

The veteran testified at a Travel Board hearing in January 
2002.  He stated that while stationed in Camp Davis, North 
Carolina, he had been hospitalized for pneumonia.  He 
reported that a doctor examined him and told him that he had 
a heart murmur.  He was asked whether he had fainting spells, 
and told them that he occasionally had momentary dizziness.  
The night of his release, he was standing in formation and 
collapsed.  The medics told him that it was just over 
exertion.  No one checked him out any further.  He reported 
that was the first time he had ever been told he had a heart 
murmur.  He reported that he had one or two more dizzy spells 
while he was stationed overseas.  

The veteran reported that no one had mentioned a heart murmur 
to him for many years after service.  His current doctor was 
the first doctor that had told him about, since the doctor in 
service.  The veteran reported that he was never unable to 
perform his duties because of the heart murmur.  The veteran 
reported that his doctor called it a heart murmur and nothing 
more was ever done about it until the early 1990's.

Dr. M, the veteran's treating cardiologist, submitted letters 
dated in February and March 2002.  He noted that the veteran 
had a history of aortic insufficiency, mitral insufficiency, 
and atrial arrhythmias.  Dr. M noted that the veteran 
reported to him that on two occasions an Army physician noted 
that he had a heart murmur and asked whether he was 
asymptomatic and he was not symptomatic at that time.  The 
doctor noted that the veteran's medical condition did include 
mitral valve prolapse and it was very likely that this was a 
long-term condition that he had had for his whole life, that 
would explain the heart murmur that he had when he was young.  
He had tolerated it well and responded well even though he 
had significant regurgitation.  The doctor opined that the 
heart murmur described to him during his years of service was 
likely related to the mitral valve prolapse and mitral 
regurgitation.

The veteran was again examined by VA in October 2002.  The 
examiner noted that the veteran stated he was told of a heart 
murmur by a military doctor in September 1943.  The examiner 
noted the normal cardiac examination in 1963 and 1964.  The 
examiner also noted Dr. M's opinion regarding the 
relationship between the reported murmur and the current 
heart disease.  The examiner concluded that in the absence of 
any evidence to support an event occurring while in service, 
or any indication that he suffered from cardiac disease 
before 1996, the valvular heart disease did not appear to be 
a service-connected condition.  He noted that valvular 
disease of that nature was generally due to rheumatic heart 
disease, ischemic heart disease, genetically determined, or 
of unknown etiology.  Aortic valvular disease was also 
usually rheumatic in origin or due to infective endocarditis, 
syphilis, or a congenitally deformed valve.  There was no 
evidence that the veteran suffered from any of those 
conditions while in the service or within a year after 
discharge.

The veteran submitted a statement in December 2002.  He noted 
that the first time he was told he had a heart murmur was in 
service at the hospital at Camp Davis.  His heart murmur had 
worsened as he got older.

Analysis

Despite several efforts, the VA has been unable to obtain 
service medical records which are presumed lost in the 1973 
National Personnel Records Center (NPRC) fire.  In cases such 
as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim is 
undertaken with this duty in mind. 

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to prevail on the merits on the issue 
of service connection, there must be medical evidence of 
current disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

Private medical records and VA examination show the veteran 
currently has valvular heart disease.

The veteran's complete service medical records are 
unavailable.  His separation examination is negative for any 
pertinent abnormality.  Journal entries dated during service 
do not indicate that the veteran was told he had a heart 
murmur.  The veteran's recollection that he collapsed on the 
parade ground due to his heart murmur is not reflected by any 
available record.  His recollection is also that he was told 
by medical personnel that the collapse was due to exhaustion, 
not any heart defect.  

Private medical records do not show treatment for any heart 
disorder for at least 40 years after service.  The lack of 
continuity of symptoms and treatment preponderates against 
the establishment of a nexus between any current disability 
and military service.

While Dr. M opined that the veteran's current valvular heart 
disease was very likely related to the heart murmur diagnosed 
in service, the Board notes that the opinion is speculation 
given that there is no evidence of the nature of the claimed 
murmur, nor is there any subsequent treatment or notation of 
a murmur for over 40 years.

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).  The Board attaches more weight to the VA examiner's 
report that explains the potential causes of the veteran's 
current valvular disease and discusses their absence during 
service.  The Board finds the reasoning of the VA examiner's 
opinion to be more persuasive than Dr. M's.  Dr. M's opinion 
accepts without question the veteran's recollection of what 
he was told over 50 years ago in service and opines that an 
etiological connection exists without providing a rationale.  
The VA physician considered the totality of the evidence in 
the claim, including Dr. M's opinion in reaching his 
conclusion that the veteran's current heart disease is 
unrelated to service.

The preponderance of the evidence does not show that the 
veteran manifested a disease or disorder of the heart during 
service or for many years afterwards.  The preponderance of 
the evidence shows that the veteran has a current valvular 
heart disease, but the preponderance of the evidence is 
against an etiological connection to the heart murmur that 
was reportedly first noted in service.  Because two of the 
three critical elements needed to establish service 
connection are not shown, the claim must be denied. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

The claim of entitlement to service connection for valvular 
heart disease is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

